9 F.3d 117
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jeffry S. LEA, Plaintiff-Appellant,v.Michael E. PARSONS;  Michael Cody;  Larry Fields;  TwylaSnider, Deputy Warden' Paul Gilbert;  Paul Barris;  BrentCrouse;  Jack Cottrell;  Lexington Correctional Center, suedas unknown officer of Central Control at LexingtonCorrectional Center;  Wayne Shaw, Defendants-Appellees.
No. 93-6318.
United States Court of Appeals, Tenth Circuit.
Oct. 19, 1993.

Before MOORE, BRORBY, and KELLY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This is an appeal from an order of the district court denying plaintiff's motion requesting that the district court compel defendants to answer plaintiff's interrogatories.  Plaintiff has filed a motion for stay of proceedings in the district court pending this appeal.


3
The grant of appellate jurisdiction is limited to appeals from final decisions of district courts.  28 U.S.C. 1291.  "Federal appellate jurisdiction generally depends on the existence of a decision by the District Court that 'ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.' "  Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978)(quoting Catlin v. United States, 324 U.S. 229, 233 (1945)).  Exception to the final judgment rule is permitted for cases which finally determine rights separable from and collateral to rights asserted in the action that are too important to be denied review and too independent of the cause itself to require that appellate consideration be deferred until the whole case is adjudicated.  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541, 546 (1949).


4
The district court's order denying plaintiff's request that defendants be compelled to answer his interrogatories is not a final, appealable order.  See Hooker v. Continental Life Ins. Co., 965 F.2d 903, 904 (10th Cir.1992)(discovery orders generally are not final, appealable orders);  F.T.C. v. Alaska Land Leasing, Inc., 778 F.2d 577, 578 (10th Cir.1985)(same).  Also, it does not fall within the Cohen exception to the final judgment rule.


5
We conclude that we do not have jurisdiction to consider this appeal.  The appeal is DISMISSED for lack of jurisdiction.  The motion for stay is DENIED for lack of jurisdiction.  The mandate shall issue forthwith.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3